Case: 12-30253     Document: 00511978533         Page: 1     Date Filed: 09/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 7, 2012
                                     No. 12-30253
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

ANTHONY BENJAMIN,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CR-105-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Anthony Benjamin, federal prisoner # 30977-034, challenges the district
court’s grant of his 18 U.S.C. § 3582(c)(2) motion. Benjamin sought a reduction
of his sentence of 170 months of imprisonment for possession with the intent to
distribute 50 grams or more of cocaine base. His recalculated guidelines range
was 120 to 150 months of imprisonment. The district court granted § 3582(c)(2)
relief but reduced Benjamin’s sentence to 158 months of imprisonment.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30253           Document: 00511978533       Page: 2     Date Filed: 09/07/2012

                                         No. 12-30253

       Benjamin argues that the district court should not have imposed a
sentence that was higher than the new guidelines range because he was
sentenced within the original guidelines range and there was nothing in his
post-sentencing record to suggest that a nonguidelines sentence was required.
Further, Benjamin argues that the district court failed to give reasons for not
reducing his sentence by more than 12 months.
       The decision to reduce a sentence pursuant to § 3582(c)(2) is reviewed for
abuse of discretion.1 In determining whether to reduce a sentence, the court first
determines whether a sentence modification is authorized and to what extent.2
Next, the court must consider the applicable 18 U.S.C. § 3553(a) sentencing
factors and determine whether a reduction in whole or in part is warranted
under the circumstances of the particular case.3
       Although the district court did not discuss the post-sentencing conduct it
considered, Benjamin concedes that he presented the district court with the
record of his post-sentencing rehabilitative conduct.4 With respect to stating
reasons for the amount of reduction, this court has held that because the district
court is under no obligation to grant a reduction or state reasons for denying a
reduction, the district court is under no obligation as to the extent of the
reduction and under no obligation to state reasons for the extent of the
reduction.5




       1
           See United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
       2
           Dillon v. United States, 130 S. Ct. 2683, 2691 (2010).
       3
           Id. at 2692.
       4
         See Evans, 587 F.3d at 672-73 (rejecting the defendant’s contention that the district
court erred by failing to credit his post-sentencing record of rehabilitation to further reduce
his sentence, where the district court had the defendant’s arguments before it).
       5
           Id. at 673-74.

                                                2
  Case: 12-30253    Document: 00511978533     Page: 3   Date Filed: 09/07/2012

                                 No. 12-30253

      Benjamin has failed to show that the district court abused its discretion
in granting him relief under § 3582(c)(2). The judgment of the district court is
AFFIRMED.




                                       3